UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary proxy statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 SOTHEBY’S (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11. (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: On April 10, 2014, William F. Ruprecht, Chairman, President and Chief Executive Officer of Sotheby’s (the “Company”), issued the following message to employees of the Company: Those of you who are Sotheby’s shareholders should have recently received one or more packages in the mail witha voting ballot labeled GREEN proxy card or GREEN Voting Instruction Form requesting that you vote your shares at our upcoming annual shareholder meeting. Your vote is important, regardless of how many shares you own, and we urge you to vote your shares and vote them early. The Sotheby’s Board of Directors unanimously recommends that you vote FOR the election of each of the nominees proposed by your Board, FOR the ratification of the appointment of Deloitte & Touche LLP as Sotheby’s independent registered public accounting firm for the fiscal year ending December 31, 2014, and FOR the approval, on an advisory basis, of the compensation of Sotheby’s named executive officers. If you own shares in multiple accounts and wish to vote in accordance with your Board’s recommendations, you must return the separate voting ballot labeled GREEN proxy card or GREEN Voting Instruction Form that you have received for each account in order to ensure that all of your shares are voted. If you own shares through Sotheby’s 401(k) plan accounts and wish to vote in accordance with your Board’s recommendations, please follow the instructions set forth on the materials you receive from Vanguard and the accompanying GREEN Voting Instruction Form to properly provide your voting instructions with respect to those shares. Even if you plan to attend the meeting, you may vote your shares today.You can vote online, by telephone or by mail. Please follow the instructions enclosed in your proxy material for more information on how to vote and the reasons for your Board’s recommendations. If you have any questions regarding how to vote your shares (other than those held through the 401(k) plan), please contact Bill Smith or Jerry Comer at Morrow & Co., LLC, Sotheby’s proxy solicitor for this year’s annual meeting, at (800) 279-6413 or (203) 658-9400. For questions regarding voting instructions for shares held through Sotheby’s 401(k) plan accounts, please contact Vanguard Paticipant Services at (800) 523-1188. Your vote is important and we urge you to vote your shares. Many thanks for your attention on this important matter, and we appreciate your support. Bill 1
